Citation Nr: 1646411	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-11 094	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left leg above the knee amputation.

2.  Entitlement to special monthly compensation (SMC) based on anatomical loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant
INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1973 to May 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In an April 2016 written submission, the Veteran canceled a scheduled videoconference Board hearing.  See VA Form 27-0820, Report of General Information, dated April 26, 2016.  Thus, there is no outstanding hearing request pending.  See 38 C.F.R. § 20.704 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran asserts that due to VA's treatment of his left lower extremity infections/ulcers he incurred additional disability resulting in a left above the knee amputation and should be compensated under 38 U.S.C.A. § 1151.  See VA Forms 21-4138 received in November 2009 and March 2010.  He seems to argue that his primary care physician failed to properly care for his diabetic leg and foot infections which led to his left above the knee amputation.  

A veteran who suffers a "qualifying additional disability" resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability . . . were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151; Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).
In determining whether there is a "qualifying additional disability," VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his or her condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that he or she received care or treatment and that there is an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c)(2). 

Carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in VA hospital care or medical or surgical treatment is established when such care or treatment caused the veteran's additional disability and VA either "failed to exercise the degree of care that would be expected of a reasonable health care provider" or furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1)(i),(ii). 

Alternatively, to establish that the proximate cause of a disability was an event not reasonably foreseeable, the evidence must demonstrate that a reasonable health care provider could not have foreseen the event.  38 C.F.R. § 3.361 (d)(2).  The event does not have to be "completely unforeseeable or unimaginable" but it must "be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided."  38 C.F.R. § 3.361 (d)(2); see Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013).

By way of background, a January 2009 VA examination report shows that the Veteran was seen in the Primary Care Clinic in December 2008 complaining of left ankle pain and a nonhealing sore with associate left lower extremity swelling.  He was treated with Bactrium and provided dressing changes.  He returned to the clinic in early January 2009 concerned that the leg ulcer had not completely healed and was extremely painful.  He also had an open sore on the fifth toe of the left foot, which had been draining pus for some time.  He was thought to have a lymphedema with a dry ulcer and was instructed to keep the left lower extremity elevated when ambulating.  The Veteran reported that he had swelling primarily from the knee down and that he had not received compression stockings.  The Veteran indicated a history of diabetes since 1999, but had not had any skin problems until the recent ulcers.  He denied a history of vascular disease.  The clinical assessment was acute diabetic leg and foot ulcers.  

A March 2009, VA discharge summary shows the Veteran had been referred for vascular studies, which were consistent with severe peripheral vascular disease.  An above the knee amputation of the left lower extremity was performed later that same month.  

The record also indicates that the AOJ obtained VA medical opinion in June 2010.  The examiner concluded that the Veteran's amputation was required because of peripheral vascular disease and there was no evidence of carelessness negligence lack of proper skill error in judgment, or similar instance of fault on the part of VA.  The examiner further concluded that the Veteran having an above the knee amputation confirmed severe peripheral vascular disease which was the main cause of his lower extremity ulcers and not diabetes mellitus.  The examiner also specifically indicated that records from the Pensacola VA Outpatient Clinic (VAOPC), around the time of treatment of the Veteran's lower extremity ulcers, were not available for review.

Beyond noting the main cause of the Veteran's leg and foot ulcers, the examiner did not address whether the peripheral vascular disease itself was caused by VA's treatment of his diabetic condition.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Therefore, the medical opinion is inadequate.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand this matter for another medical opinion.

Also because the June 2010 medical opinion was rendered without the benefit of a review of outstanding VA clinical records, the VA examiner was not informed of all the relevant facts at that time.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  As these treatment records are pertinent to his claim, an attempt must be made to obtain them.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain all pertinent medical records which have been called to its attention by the appellant and by the evidence of record.).  Notably, the claims file seems to only contain VA treatment records from the Biloxi VA Medical Center dated from March 2009.

Finally since the Veteran's disability picture is unresolved, the claim for SMC based on anatomical loss is inextricably intertwined with the 1151 claim for.  See Parker v. Brown, 7 Vet. App. 116 (1994); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Thus, adjudication of SMC must be deferred until after completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all clinical records from the VA Outpatient Clinic in Pensacola, Florida, pertaining to treatment of the Veteran's left lower extremity ulcers prior to January 2009 to the present.

2.  After additional records are associated with the claims file, arrange for the Veteran to be examined by an appropriate VA physician for a medical opinion as to whether VA was negligent in failing to exercise the proper and expected care for the Veteran and, if so, whether this negligence resulted to his left leg above the knee amputation.  Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA physician should:

(a) identify any additional disability that was caused or aggravated by VA medical treatment provided for left lower extremity ulcers at the Pensacola VAOPC and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that such additional disability resulted in the Veteran's left leg above the knee amputation.  Please provide the factual and medical evidence that supports the medical conclusion.

(b) if so, provide an opinion as to whether it is it at least as likely as not (50 percent probability or more) that the cause of any identified additional disability was due to either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment for the lower extremity ulcers.  Please provide the factual and medical evidence that supports the medical conclusion.

(c) then provide an opinion as to whether it is it at least as likely as not (50 percent probability or more) that any identified additional disability resulted from an event that could not reasonably have been foreseen or anticipated by a competent and prudent health care provider in relation to receiving treatment for the lower extremity ulcers.  Please provide the factual and medical evidence that supports the medical conclusion.

When considering whether any identified additional disability was caused by an event not reasonably foreseeable, the physician should address whether a "reasonable health care provider" would have considered the Veteran's claimed additional disability to be an ordinary risk of the treatment provided and would have disclosed such risk in connection with such treatment, regardless of what risks the treatment provider actually anticipated and disclosed.  In rendering this opinion, the physician must address the Veteran's assertions that improper treatment of his lower extremity ulcers led to his above the knee amputation.  

3.  After ensuring that the above actions are completed, readjudicate the claims.  If the decisions remain adverse, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


